ON REHEARING
PER CURIAM.
Appellant’s petition for rehearing relies upon the opinion in Clein v. State, Fla.1950, 52 So.2d 117. This opinion, although considered in our decision, was not discussed therein. For that reason we note in this denial of petition for rehearing the basis for our determination that the cited case was not determinative on this appeal.
’ In Clein v. State, supra, the Supreme Court of Florida considered an appeal from a sentence for contempt. A newspaper editor had been publishing excerpts from the grand jury proceedings, and he had refused upon questioning by the grand jury to reveal the source of his information. In deciding the appeal, the Supreme Court of Florida held that the population act creating the grand jury was a general law. The newspaper editor’s standing to question the constitrxtionality of the law under which the grand jury had been organized was not discussed in the opinion. We reached the conclusion that the nature of an inquiry as to a breach of the secrecy of grand jury proceedings was an altogether different type of inquiry from the one presented to us in the instant case, where the grand jury questioned a witness regarding criminal activities.
Having considered the petition for rehearing, it is denied.
It is so ordered.